Opinion by
Winkler, J.
§ 775. Ferryman; liability of; married woman not liable as such for damages occasioned by negligence of husband, etc. Ferrymen, in a restricted sense, are common carriers. A married woman, though the owner of a ferry, has no such authority and control over the same, under our statute, as would render her separate property liable for damages occasioned by the negligence of her husband or his servants. Nor are her minor children liable for such damages. [R. S. 2851; Wallace v. Finberg, 46 Tex. 35.]
§ 776. Lessee of a ferry; liability of. The authorities hold that where the owner of a ferry leases it to another, and the lessee has entire control and management thereof, if injury and losses are incurred from negligence in the management and use of the ferry, the owner is not responsible for such injuries and losses, but the responsibility therefor rests upon the lessee. [Angelí on Carriers, § W7.]
Reversed and remanded.